Exhibit 99.1 Contact:D. Michael Jones, CEO Mark J. Grescovich, President Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Announces First Quarter Results; Reports Net Interest Margin Expansion and Strong Year-over-Year Core Deposit Growth Walla Walla, WA – April 21, 2010 - Banner Corporation (NASDAQ GSM: BANR), the parent company of Banner Bank and Islanders Bank, today reported that it had a net loss of $1.5 million for the first quarter ended March 31, 2010, compared to a net loss of $3.5 million in the immediately preceding quarter. “Solid core deposit growth and continued changes in the mix of our funding over the past year resulted in a significant expansion of our net interest margin during the first quarter of 2010 to 3.61%, an increase of 12 basis points compared to the immediately preceding quarter and an increase of 35 basis points compared to the same quarter a year ago,” said D. Michael Jones, Chief Executive Officer.“This improvement reflects continuing growth in customer relationships as a result of the determined efforts of our staff and the further maturing of the expanded branch network we have worked to create over the past five years.Despite the current difficult economic environment, we are optimistic that the strength of this deposit franchise will provide the foundation for better operating results in future periods.” In the first quarter, Banner paid a $1.6 million dividend on the $124 million of senior preferred stock it issued to the U.S. Treasury in the fourth quarter of 2008 in connection with its participation in the Treasury’s Capital Purchase Program.In addition, Banner accrued $398,000 for related discount accretion.Including the preferred stock dividend and related accretion, the net loss to common shareholders was $3.5 million, or $0.16 per diluted share, for the first quarter of 2010, compared to a net loss to common shareholders of $11.2 million, or $0.65 per diluted share, for the first quarter a year ago, and a net loss to common shareholders of $5.5 million, or $0.27 per diluted share, in the fourth quarter of 2009. Income Statement Review “Our improved net interest margin was driven by a further decrease in our funding costs as deposit costs in particular continued to decline,” said Jones.“While loan yields have been relatively stable for a number of quarters now and even increased modestly in the most recent quarter, overall asset yields have declined slightly primarily as a result of the growth of our on-balance-sheet liquidity which is currently invested at very low short-term interest rates.”Banner’s net interest margin was 3.61% for the first quarter, a 12 basis point improvement compared to the preceding quarter and a 35 basis point improvement compared to the first quarter a year ago. For the first quarter of 2010, funding costs decreased 15 basis points compared to the previous quarter and 77 basis points from the same quarter a year ago.Deposit costs decreased by 14 basis points compared to the preceding quarter and 85 basis points compared to the first quarter a year earlier.Asset yields decreased two basis points from the prior linked quarter and 34 basis points from the first quarter a year ago.Loan yields increased by four basis points compared to the preceding quarter and declined by only six basis points as compared to the first quarter of 2009.Non-accruing loans reduced the margin by approximately 34 basis points in the first quarter of 2010 compared to approximately 37 basis points in the preceding quarter and approximately 38 basis points in the first quarter of 2009. Net interest income before the provision for loan losses was $38.2 million in the first quarter of 2010, compared to $38.3 million in the preceding quarter and $35.0 million in the first quarter a year ago.Revenues from core operations* (net interest income before the provision for loan losses plus total other operating income excluding fair value adjustments) were $45.2 million in the first quarter of 2010, compared to $45.4 million in the fourth quarter of 2009 and $42.9 million for the first quarter a year ago. First quarter 2010 results included a net gain of $677,000 ($433,000 after tax) for fair value adjustments as a result of changes in the valuation of financial instruments carried at fair value, compared to a net loss of $1.4 million ($903,000 after tax) in the fourth quarter of 2009 and a net loss of $3.3 million ($2.1 million after tax) in the first quarter a year ago. Total other operating income, which includes the changes in the valuation of financial instruments noted above, was $7.7 million in the first quarter, compared to $5.6 million in the preceding quarter and $4.6 million for the first quarter a year ago.Total other operating income from core operations* (excluding fair value adjustments) for the current quarter was $7.0 million, compared to $7.0 million in the preceding quarter and $7.9 million for the first quarter a year ago.Income from deposit fees and other service charges was $5.2 million in the first quarter compared to $5.3 million in the preceding quarter and $4.9 million in the first quarter a year ago.Income from mortgage banking operations decreased to $948,000 in the first quarter compared to $1.3 million in the preceding quarter and $2.7 million for the first quarter a year ago. (more) BANR-First Quarter 2010 Results April 21, 2010 Page 2 “Our payment processing business continues to be adversely affected by the soft economy, as activity levels for deposit customers, cardholders and merchants remained lower than in periods before 2009,” said Jones.“Additionally, mortgage banking revenues declined compared to the preceding quarter and the first quarter a year ago, as seasonal factors and rising mortgage rates slowed originations and refinancing activity, returning mortgage loan production to more normal levels.” “While we had another good quarter managing controllable operating expenses, collection and legal costs, including charges related to acquired real estate, remained high,” said Jones.“We have made progress in improving our core operating efficiency as compensation, occupancy and other manageable operating expenses have been reduced over the past year.However, we anticipate collection costs, acquired real estate expenses and elevated FDIC insurance premiums will continue above historical levels for a number of future quarters.” Total other operating expenses, or non-interest expenses, were $35.4 million in the first quarter of 2010, compared to $34.8 million in the preceding quarter and $33.8 million in the first quarter a year ago.Operating expenses from core operations as a percentage of average assets was 3.16% in the first quarter of 2010, compared to 3.00% in the preceding quarter and 3.02% in the first quarter a year ago. *Earnings information excluding fair value adjustments (alternately referred to as total other operating income from core operation or revenues from core operations) represent non-GAAP (Generally Accepted Accounting Principles) financial measures.Management has presented these non-GAAP financial measures in this earnings release because it believes that they provide useful and comparative information to assess trends in the Company’s core operations reflected in the current quarter’s results.Where applicable, the Company has also presented comparable earnings information using GAAP financial measures. Credit Quality “The difficult economic environment and resulting credit costs have been a persistent challenge throughout the past several quarters,” said Jones.“As a direct result, the $14 million provision for loan losses in the first quarter of the year, while less than both the preceding quarter and the same quarter a year ago, remained relatively high, reflecting still significant levels of non-performing loans and net charge-offs.Charge-offs and delinquencies continue to be concentrated in loans for the construction of single-family homes and residential land development projects.However, sales of finished homes have continued and our exposure to single-family home construction and development loans has continued to decline to 13% of total loans outstanding.Our reserve levels are substantial and both our impairment analysis and charge-off actions reflect current appraisals and valuation estimates.We remain hopeful that credit costs will continue to moderate in 2010 and 2011.” Banner recorded a $14.0 million provision for loan losses in the first quarter, compared to $17.0 million in the preceding quarter and $22.0 million in the first quarter a year ago.The allowance for loan losses at March 31, 2010 totaled $95.7 million, representing 2.60% of total loans outstanding.Non-performing loans totaled $196.0 million at March 31, 2010, compared to $213.9 million in the preceding quarter and $224.1 million at March 31, 2009.Banner’s real estate owned and repossessed assets totaled $95.2 million at March 31, 2010, compared to $77.8 million three months earlier and $39.1 million a year ago.Banner’s net charge-offs in the quarter totaled $13.5 million, or 0.36% of average loans outstanding, compared to $16.9 million, or 0.44% of average loans outstanding for the fourth quarter of 2009 and $17.5 million, or 0.44% of average loans outstanding for the first quarter of last year.Nonperforming assets totaled $294.2 million at
